In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-08-245 CR

____________________


JOSE RODRIGUEZ, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the 252nd District Court
Jefferson County, Texas

Trial Cause No. 88110




MEMORANDUM OPINION
	We have before the Court a request from the appellant, Jose Rodriguez, to dismiss his
appeal.  See Tex. R. App. P. 42.2.  A request to dismiss the appeal is signed by appellant
personally and joined by counsel of record.  No opinion has issued in this appeal.  The
motion is granted, and the appeal is therefore dismissed. 
	APPEAL DISMISSED.                                                                                 
                                                                                                                          
                                                                __________________________________
                                                                               CHARLES KREGER
                                                                                          Justice
Opinion Delivered September 10, 2008
Do not publish
Before McKeithen, C.J., Gaultney and Kreger, JJ.